Citation Nr: 0629364	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  00-09 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased, initial rating for coronary 
artery disease, status post myocardial infarction with stent, 
evaluated as 10 percent disabling from February 1, 1999, and 
60 percent from March 7, 2006.


ATTORNEY FOR THE BOARD

Katherine King-Walker










INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972, from September 1972 to December 1975, and again 
from May 1985 to March 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision from Atlanta, 
Georgia.  The Board previously remanded the appeal in March 
2005 for further development.  Having completed the necessary 
development, it has been returned for final adjudication.


FINDINGS OF FACT

1.  For the period prior to March 7, 2006, there is no 
evidence of a workload of at least 5 MET, but less than 7 MET 
resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or evidence of cardiac hypertrophy, or dilation on 
electrocardiogram, echocardiogram, or X-ray.

2.  For the period since March 7, 2006, the veteran is not 
shown to have chronic congestive heart failure, and his last 
workload MET was 4-5.
 
CONCLUSIONS OF LAW

1.  For the period prior to March 7, 2006, the criteria for a 
rating in excess of 10 percent for coronary artery disease, 
status post myocardial infarction with stent, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2005).

2.  For the period since March 7, 2006, the criteria for a 
rating in excess of 60 percent for coronary artery disease, 
status post myocardial infarction with stent, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7006 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating

By an August 1999 RO rating decision, the veteran was 
originally granted service connection for his heart 
disability, with a 10 percent evaluation effective from 
October 27, 1998.  In a March 2000 rating decision, the RO 
subsequently changed the rating to 100 percent following a 
myocardial infarction (MI), effective from October 28, 1998, 
and 10 percent effective from February 1, 1999.  Post Board 
remand in March 2005, the RO increased the rating to 60 
percent effective from March 7, 2006.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 
U.S.C.S. § 5107; C.F.R. § 4.3.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  Thus, 
in the case at hand, since there is a disagreement with the 
initial rating, entitlement to "staged ratings" will be 
considered.

The veteran's heart disease is evaluated under 38 C.F.R. § 
4.104, Diagnostic Code § 7006 for a myocardial infarction 
(MI).  The schedular criteria under Diagnostic Code 7006 are 
identical to the criteria under Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease).  
Under Diagnostic Code 7006, a 100 percent evaluation is 
assigned during and for three months following a myocardial 
infarction, documented by laboratory tests.  Thereafter, the 
evaluations range from 10 percent to 100 percent.  A 10 
percent evaluation is assigned for a history of documented 
myocardial infarction resulting in a workload greater than 7 
METs but not greater than 10 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required.  A 30 percent evaluation is warranted 
for a history of documented myocardial infarction resulting 
in a workload greater than 5 METs but not greater than 7 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is assigned with evidence of more than one episode 
of acute congestive heart failure in the past year; or 
workload greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Lastly, a 100 percent evaluation is 
assigned with evidence of chronic congestive heart failure; 
or workload of 3 METs or less that results in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2 
(2005).

A. Period prior to March 7, 2006

The veteran had an MI in October 1998, and has since been 
followed by VA and military treatment facilities.  The 
evidence consists of medical records from Fort Gordon, 
Georgia and VA examinations.

As stated, the veteran was awarded a 100 percent rating for 
three months following his MI, thus, meeting the maximum 
schedular rating for that period.

A January 1999 progress note from Fort Gordon noted that the 
veteran denied angina, but did complain of fatigue.  At a 
March 1999 examination, the veteran reported that he was able 
to conduct his activities of daily living as long as he did 
not rush.  He further denied symptoms of congestive heart 
failure, such as shortness of breath, fatigue, dizziness, or 
syncope.  He did report occasional headaches and chest pain.  
Upon objective examination, no edema was found in the 
extremities, or clubbing, cyanosis or tremors.  He also 
underwent a stress test and denied chest pain or dizziness 
during the test.  No cardiac arrhythmias were noted as well.  
The provider concluded that he had excellent exercise 
tolerance and capacity, with a maximum workload of 8 METs, 
and diagnosed hypertension, previous anterior MI, with no 
signs of ongoing ischemia or difficulty with functionality 
secondary to ischemia.  

According to treatment records from Fort Gordon, in late 
March 2000 the veteran was seen in the emergency department 
and subsequently treated in April 2000 for complaints of 
chest pain.  Several cardiac tests, including an EKG and 
stress test were conducted.  All were found to be within 
normal limits, and an MI was ruled out.  The veteran had good 
exercise tolerance with an MET of 12.

Then in September 2004, the veteran underwent another 
examination.  He complained of shortness-of-breath, angina 
and fainting.  However, objective findings, which included a 
stress test, were normal.  Furthermore, the provider reported 
that he had fair exercise capacity with a maximum workload of 
9 METs.  There was also no evidence of EKG myocardial 
ischemia and an X-ray noted a tortuous aortic arch, but no 
hypertrophy or dilation.

When the evidence of record is reviewed under the schedular 
criteria set forth above, a rating in excess of 10 percent 
for the period prior to March 7, 2006 is not warranted.  
Although the veteran complained of periodic shortness of 
breath and chest pain, and was seen once in the emergency 
department for complaints of the same, the overall objective 
evidence was negative for congestive heart failure and 
cardiac hypertrophy or dilation.  Indeed, progress notes and 
examinations since 1999 routinely reflected normal EKG and 
stress tests, and the veteran's lowest MET workload for this 
period was 9.  Thus, as the preponderance of the evidence is 
against assigning a rating in excess of 10 percent for this 
period, the claim is denied.

B. Period since March 7, 2006

The evidence consists of a VA examination conducted in March 
2006.  At the examination, the veteran complained of 
difficulties with walking, climbing stairs, and reported 
shortness of breath and dizziness.  Upon examination, the 
provider noted a positive valsava sign, shortness of breath 
that JVD pressure was up, 3+ edema in the lower extremities, 
and poor breath sounds.  However, ejection fraction was 50-55 
percent and MET workload was 4-5.  The diagnoses were status-
post MI with angioplasty and insertion of one stent, 
congestive cardiac failure and uncontrolled hypertension.

In a May 2006 addendum to the March 2006 examination report, 
the provider noted that although the veteran had developed 
congestive heart failure, with an ejection fraction of 50-55 
percent, his situation was stable.

Since the veteran has not been described as having chronic 
congestive heart failure and has not been shown to have a 
workload of 3 or less METs, or left ventricular dysfunction 
with an ejection fraction of less than 30 percent, the 
criteria for a rating in excess of 60 percent are not met.  

II. Duty to notify and assist

In an April 2005 letter, VA notified the appellant of all 
elements required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and the case 
was readjudicated in a May 2006 supplemental statement of the 
case.  Furthermore, in a letter issued with that supplemental 
statement of the case, the veteran was notified of the 
provisions addressing the effective date for an award of 
benefits in accordance with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA and military treatment records are 
associated with the file; and there are no indications that 
relevant records exist that have not been obtained.  Several 
VA examinations were conducted.  Thus, VA has satisfied its 
duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).


ORDER

Entitlement to an initial rating in excess of 10 percent, for 
the period prior to March 7, 2006 for coronary artery 
disease, status post myocardial infarction with stent is 
denied.

Entitlement to a rating in excess of 60 percent, for the 
period since March 7, 2006 for coronary artery disease, 
status post myocardial infarction with stent is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


